IN THE SUPREME COURT OF THE STATE OF DELAWARE

    FINLEY PARKER,1                          §
                                             §    No. 402, 2021
           Petitioner Below,                 §
           Appellant,                        §
                                             §    Court Below–Family Court
           v.                                §    of the State of Delaware
                                             §
    LISA CLINE,                              §
                                             §    File No. CN06-01029
           Respondent Below,                 §    Petition No. 21-04031
           Appellee.                         §


                               Submitted: June 24, 2022
                               Decided: August 12, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of and for the

reasons assigned by the Family Court in its November 29, 2021 order denying the

appellant’s petition to terminate or modify his alimony obligation to the appellee.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                             Justice


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).